Lumpkin, Justice.
Tlie writ of error in this case was dismissed because the bill of exceptions did not contain any clear and distinct assignment of error. The head-note does not- require elaboration. It cites the cases upon which our decision was based, and they support the conclusion announced. The difference between this case and those where general assignments of error are made upon the overruling of motions for new trials, is obvious. In such cases the grounds of the motion usually point out 'the errors which the movant claims were committed at the trial. When this is projrerly done, alleging error in denying the motion brings under review the correctness of the rulings or decisions of which the motion complains. But where a judge trying the case upon the law and the facts disposes of it in a single judgpient with which the losing party is dissatisfied, the latter in excepting to it ought certainly to give some intimation of what the error consisted. Simply saying, in effect, that such a judgment was wrong, vrithout stating aDy ground or reason why it was so, opens a broader field of investigation than our law, which requires all errors to be plainly and distinctly set forth, authorizes. It was never contemplated that this court should search around in a loose and general way to discover errors not brought to its attention with, at least, a reasonable degree of clearness and perspicuity. Writ of error dismissed.